Exhibit 4.1 WARRANTAGREEMENT (SERIES J WARRANTS) dated as of July 15, 2010 between TOWER SEMICONDUCTOR LTD. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC as warrant agent TABLE OF CONTENTS ARTICLE I ISSUANCE, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES SECTION 1.01. Form of Warrant Certificates 6 SECTION 1.02. Execution of Warrant Certificates 7 SECTION 1.03. Legends 8 SECTION 1.04. Issuance, Delivery and Registration of Warrant Certificates 9 SECTION 1.05. Transfer, Exchange and Substitution 9 SECTION 1.06. The Global Warrant 10 SECTION 1.07. Special Transfer Provisions 11 SECTION 1.08. Surrender of Warrant Certificates 13 SECTION 1.09. Rule144A Information 14 ARTICLE II WARRANT PRICE, EXPIRATION DATE, ACCELERATION, REPURCHASE AND EXERCISE OF WARRANTS SECTION 2.01. Exercise Price 14 SECTION 2.02. Exercise Period 14 SECTION 2.03. Exercise of Warrants 14 SECTION 2.04. No Fractional Shares to Be Issued 15 SECTION 2.05. Acquisition of Warrants by the Company; Cancellation of Warrants 16 SECTION 2.06. Automatic Exercise of Warrants 16 ARTICLE III ADJUSTMENT OF WARRANT PRICE AND SHARE NUMBER SECTION 3.01. Adjustment of Exercise Price 16 SECTION 3.02. Adjustment of Shares of Ordinary Shares Purchasable Upon Exercise of Warrants 21 SECTION 3.03. Election to Adjust Warrants Instead of Shares Per Warrant 22 SECTION 3.04. No Fractional Warrants to Be Issued 22 SECTION 3.05. Rights Upon Consolidation, Merger, Sale, Transfer or Reclassification 22 SECTION 3.06. Reserved 23 SECTION 3.07. Covenant to Reserve Shares for Issuance on Exercise 23 SECTION 3.08. Condition Precedent to Reduction of Exercise Price Below Par Value of Ordinary Shares; Compliance with Governmental Requirements; Suspension of Exercise of Warrants 24 SECTION 3.09. Payment of Taxes on Stock Certificates Issued upon Exercise 24 SECTION 3.10. Warrant Agent Not Responsible for Adjustments or Validity of Stock 24 SECTION 3.11. Statements on Warrants 25 i ARTICLE IV REPURCHASE OF WARRANTS AT THE OPTION OF THE HOLDER UPON A CHANGE OF CONTROL OR TERMINATION OF TRADING SECTION 4.01. Repurchase Upon a Change of Control or Termination of Trading 25 SECTION 4.02. Conditions to the Company’s Election to Pay the Repurchase Price in Ordinary Shares 26 SECTION 4.03. Notices; Procedures for Exercise of Repurchase Right 26 ARTICLE V OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS SECTION 5.01. No Rights as Shareholders 28 SECTION 5.02. Mutilated or Missing Warrant Certificates 28 SECTION 5.03. Registration of Ordinary Shares Issuable Upon Exercise of Warrants and Listing 29 SECTION 5.04. Ordinary Shares Legend 29 ARTICLE VI CONCERNING THE WARRANT AGENT AND OTHER MATTERS SECTION 6.01. Payment of Certain Taxes 31 SECTION 6.02. Change of Warrant Agent 31 SECTION 6.03. Compensation; Further Assurances 33 SECTION 6.04. Reliance on Counsel 33 SECTION 6.05. Proof of Actions Taken 33 SECTION 6.06. Correctness of Statements 33 SECTION 6.07. Validity of Agreement 33 SECTION 6.08. Use of Agents 34 SECTION 6.09. Liability of Warrant Agent 34 SECTION 6.10. Legal Proceedings 34 SECTION 6.11. Other Transactions in Securities of the Company 34 SECTION 6.12. Actions as Agent 34 SECTION 6.13. Appointment and Acceptance of Agency 34 SECTION 6.14. Supplements and Amendments 34 SECTION 6.15. Successors and Assigns 35 SECTION 6.16. Notices 35 SECTION 6.17. Applicable Law 36 SECTION 6.18. Benefits of this Agreement 36 SECTION 6.19. Registered Warrantholders 36 SECTION 6.20. Inspection of Agreement 36 SECTION 6.21. Headings 36 SECTION 6.22. Counterparts 36 ii EXHIBITA FORM OF GLOBAL WARRANT EXHIBITB
